DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 06 August 2020.  In view of this communication, claims 1-19 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 06 August 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic pole segments mounted within a magnetic core tube” (claim 3; fig. 6a shows the segments mounted to the outer surface of said tube) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Motor with Stacked Electromagnets.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 14 and 16-17 is/are objected to because of the following informalities:  
Claim 14 recites, in line 2, “the actuation tube extends out”.  It appears that the term “the actuation tube” was unintentionally substituted for “the actuation shaft”.  
Claim 14 recites, in line 4, “the actuation shaft comprises with a bearing”.  It appears that the word “with” should simply be removed.
Claim 16 recites, in line 2, “the actuation tube extends out”.  It appears that the term “the actuation tube” was unintentionally substituted for “the actuation shaft”.
Claim 17 recites, in line 2, “with the actuation at end of travel”.  It appears that the word “shaft” was omitted from the term “the actuation shaft”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 recites the limitation “pole segments mounted within a magnetic core tube”.  Figure 6a shows the disclosed arrangement, with the pole segments mounted on the outside of, not within, the magnetic core tube.  Thus, the claimed arrangement of the magnetic pole segments being mounted within said core tube is not described in the specification or shown in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a plurality of electromagnets” in line 6 and the limitation “a plurality of substantially disc shaped electromagnets” in line 10.  It is unclear whether the second plurality is intended to refer to the same electromagnets as the first plurality, or to additional electromagnets.  Since only one plurality of electromagnets is disclosed in the application, the second limitation has been interpreted as referring to the same electromagnets as the first limitation.
Claim 11 recites the phrase “for instance” in line 4.  This phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 15 recites the phrase “in particular” in line 4.  This phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
The remaining claims are rejected under 35 U.S.C. 112(b) solely due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kitazawa et al. (US 6,329,728 B1), hereinafter referred to as “Kitazawa”.
Regarding claim 1, Kitazawa discloses an electrical linear motor [1] comprising a stator [35] and an actuation shaft [27] movable in a linear axial direction with respect to the stator [35] (fig. 1, 12; col. 7, line 53 to col. 8, line 17), 

    PNG
    media_image1.png
    495
    820
    media_image1.png
    Greyscale

the stator [35] comprising a casing [3], an electromagnet array [36] mounted in the casing [3], the electromagnet array [36] comprising a central orifice extending in the linear axial direction within which the actuation shaft [27] extends (fig. 1, 12-14; col. 15, lines 1-38), 
the actuation shaft [27] comprising a permanent magnet arrangement [31] comprising a plurality of magnetic pole segments [31a-31h] (fig. 1; col. 6, lines 54-67), 
the electromagnetic array [36] comprising a plurality of electromagnets [36a-36g] to generate a magnetic field that in conjunction with the magnetic field of the permanent magnet arrangement [31] generates an electromotive force between the stator [35] and actuation shaft [27] having a component in the axial direction to drive the actuation shaft [27] relative to the stator [35] (col. 2, lines 46-64), 
characterized in that the electromagnet array [36] comprises a plurality of substantially disc shaped electromagnets [36a-36g], each electromagnet [36a-36g] comprising a coil support [336] having an axial recess on one side and at least one coil [39] fully inserted within said axial recess, said at least one coil [39] being pre-assembled to the coil support [336] to form a single electromagnet [36a-36g], a plurality of said single electromagnets [36a-36g] being assembled in a stacked manner in said axial direction to form the electromagnet array [36] (fig. 1; 12-14; col. 15, lines 1-33).

    PNG
    media_image2.png
    452
    1019
    media_image2.png
    Greyscale

Regarding claim 2, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the actuation shaft [27] comprises a hollow tube [29] and the permanent magnet arrangement [31] has a tubular shape fixedly mounted around the tube [29] (fig. 1; col. 6, lines 31-65).
Regarding claim 3, Kitazawa discloses the linear motor according to claim 2, as stated above, wherein the permanent magnet arrangement [31] comprises an array of alternating magnetic pole segments [31a-31h] mounted [on] a magnetic core tube [30] of magnetic material mounted on or forming as section of the hollow tube [29] of the actuation shaft [27] (fig. 1; col. 6, lines 29-41).
Regarding claim 6, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the permanent magnet arrangement [31] comprises a plurality of alternating magnetic pole segments [31a-31h] arranged directly one next to the other (fig. 1; col. 6, lines 29-41).
Regarding claim 8, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein each electromagnet [36a-36g] comprises a dielectric material [41] covering the coil [39] within the axial recess, in the form of a dielectric potting material, a dielectric resin, or an injected or molded dielectric polymer (fig. 4; col. 8, lines 46-56).
Regarding claim 9, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the coil support [336] is made of a magnetic material, such as a ferromagnetic material (fig. 1; 12-14; col. 15, lines 1-33).
Regarding claim 10, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the coil support [336] comprises inter-engaging protuberance and recess [335a1] on opposed axial sides of the coil support [336] arranged for centering and aligning the stacked juxtaposed electromagnets [36a-36g] along the linear axial direction (fig. 12-14).
Regarding claim 12, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein a first end [27a] of the actuation [shaft] [27] extends out of the stator [35] and is arranged for coupling to an external component and a second end [27b] of the actuation shaft [27] is positioned within the stator [35] (fig. 1; col. 6, lines 29-31).
Regarding claim 13, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein a first end [7] of the stator casing [3] comprises a bearing surface [11] slidably engaging the hollow tube [29] of the actuation shaft [27] (fig. 1; col. 6, lines 9-25; movement of the hollow tube is stopped when the inner surface of 29d contacts the outer surface of the bearing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Harnsberger et al. (US 2017/0229945 A1), hereinafter referred to as “Harnsberger”.
Regarding claim 4, Kitazawa discloses the linear motor according to claim 1, as stated above.  Kitazawa does not disclose that the actuation shaft [27] comprises a hollow tube and the permanent magnet arrangement [31] has a tubular shape fixedly mounted inside the tube.
Harnsberger discloses a linear motor comprising an actuation shaft [214] having a hollow tube [209] and a permanent magnet arrangement [210/212] has a tubular shape fixedly mounted inside the tube [209] (fig. 3-4; ¶ 0019, 0033-0034).

    PNG
    media_image3.png
    602
    1046
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surround the permanent magnets of Kitazawa with a sleeve as taught by Harnsberger, in order to secure and protect the magnets from wear while minimizing its effect on flux density (¶ 0051-0052 of Harnsberger).
Regarding claim 7, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the permanent magnet arrangement [31] comprises a plurality of alternating magnetic pole segments [31a-31h] separated from each other by spacer rings [33] (fig. 1; col. 6, lines 59-67).  
Kitazawa does not disclose that the spacer rings [33] are ferromagnetic.
Harnsberger discloses a linear motor comprising an actuation shaft [214] having a hollow tube [209] and a permanent magnet arrangement [210/212], wherein the permanent magnet arrangement [210/212] comprises a plurality of alternating magnetic pole segments [210] separated from each other by ferromagnetic spacer rings [212] (fig. 3; ¶ 0019, 0033-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the spacer rings of Kitazawa from a ferromagnetic material as taught by Harnsberger, in order to concentrate magnetic flux thereby making it easier to achieve constant thrust (¶ 0035 of Harnsberger).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Smith et al. (US 7,291,953 B1), hereinafter referred to as “Smith”.
Regarding claim 5, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the permanent magnet arrangement [31] comprises a plurality of magnetic pole segments [31a-31h] (fig. 1; col. 6, lines 54-67).
Kitazawa does not disclose the segments [31a-31h] forming a Halbach array.
Smith discloses a linear motor comprising a permanent magnet arrangement [300], wherein the permanent magnet arrangement [300] comprises a plurality of magnetic pole segments [302] forming a Halbach magnet array (fig. 9; col. 10, lines 21-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the permanent magnetic pole segments of Kitazawa forming a Halbach magnet array as taught by Smith, in order to concentrate the magnetic field in a desired direction while simultaneously mitigating the effects of stray magnetic fields (col. 3, lines 7-23 of Smith).

    PNG
    media_image4.png
    229
    748
    media_image4.png
    Greyscale

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Ishiyama (US 6,040,642), hereinafter referred to as “Ishiyama”.
Regarding claim 11, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein the actuation shaft [27] comprises a hollow tube [29] and the permanent magnet arrangement [31] has a tubular shape fixedly mounted around the tube [29] (fig. 1; col. 6, lines 31-65).
Kitazawa does not disclose that the hollow tube [29] of the actuation shaft [27] is made of a non-magnetic material, for instance a fiber reinforced resin material, a titanium alloy, an aluminum alloy, a carbon fiber reinforced material, or a plurality of layers of any combination of the aforementioned materials.
Ishiyama discloses a linear motor comprising an actuation shaft [10] having a hollow tube [14], wherein the hollow tube [14] of the actuation shaft [10] is made of a non-magnetic material (fig. 5; col. 2, lines 45-50; col. 3, lines 1-6), for instance a fiber reinforced resin material, a titanium alloy, an aluminum alloy, a carbon fiber reinforced material, or a plurality of layers of any combination of the aforementioned materials (col. 3, lines 1-6).

    PNG
    media_image5.png
    246
    715
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hollow tube of Kitazawa from a non-magnetic material as taught by Ishiyama, in order to provide sufficient mechanical strength to support the permanent magnets (col. 3, lines 1-6 of Ishiyama).
Further, one of ordinary skill in the art would have known that aluminum, brass, stainless steel, carbon fiber, and other non-magnetic materials are well known for their high strengths and low weights, desirable in linear motors.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-magnetic material for the hollow tube, for the purpose of reducing weight and increasing strength, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Iwasa et al. (US 2008/0185982 A1), hereinafter referred to as “Iwasa”.
Regarding claim 14, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein a first end [27a] of the actuation [shaft] [27] extends out of the stator [35] and is arranged for coupling to an external component and a second end [27b] of the actuation shaft [27] is positioned within the stator [35] (fig. 1; col. 6, lines 29-31).  
Kitazawa does not disclose that the actuation shaft [27] comprises a bearing at said second end [27b] engaging a bearing surface of the stator [35] central orifice.
Iwasa discloses a linear motor comprising an actuation shaft [11] whose first end [11a] extends out of the stator and is arranged for coupling to an external component and a second end [11b] (fig. 1; ¶ 0044); and wherein the actuation shaft [11] comprises a bearing [17] at said second end [11b] engaging a bearing surface [33] of the stator central orifice (fig. 1; ¶ 0044, 0055).

    PNG
    media_image6.png
    335
    730
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the actuation shaft of Kitazawa having bearings opposed to bearing surfaces as taught by Iwasa, in order to dampen vibrations and protect the permanent magnets in the event that the shaft moves too far in the actuation direction.
Regarding claim 15, Kitazawa, in view of Iwasa, discloses the linear motor according to claim 14, as stated above, wherein Iwasa further discloses that said bearing surface [33] is provided by a layer or coating of a bearing support material, in particular a hardened or low friction material, covering a central orifice of the electromagnet array [28] (fig. 1; ¶ 0044; this solid bearing is made of the same material at its surface as its supporting portion; and bearings are inherently made of hardened and low-friction materials as their entire purpose is to minimize vibrations and minimize friction).
Regarding claim 16, Kitazawa discloses the linear motor according to claim 1, as stated above, wherein a first end [27a] of the actuation [shaft] [27] extends out of the stator [35]  and is arranged for coupling to an external component (fig. 1; col. 6, lines 29-31).
Kitazawa does not disclose that a second end of the actuation shaft [27] extends outside of the stator casing, the stator casing comprises end caps with bearing surfaces slidably engaging the tube of the actuation shaft at opposed axial ends of the casing.
Iwasa discloses a linear motor comprising an actuation shaft [11] whose first end [11a] extends out of the stator and is arranged for coupling to an external component and a second end [11b] of the actuation shaft [11] extends outside of the stator casing [21/30/31] (fig. 1; ¶ 0044), the stator casing [21/30/31] comprises end caps [30/31] with bearing surfaces [32/33] slidably engaging the tube of the actuation shaft [11] at opposed axial ends of the casing [21/30/31] (fig. 1; ¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the actuation shaft of Kitazawa having both ends extending outside of the stator as taught by Iwasa, in order to utilize both ends of the shaft when coupling to external components, thereby doubling the utility of the linear motor.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa and Iwasa as applied to claim 16 above, and further in view of Hartramph (WO 2015/161859 A1), hereinafter referred to as “Hartramph”.
Regarding claim 17, Kitazawa, in view of Iwasa, discloses the linear motor according to claim 16, as stated above.  
The combination does not disclose that the stator end caps [30/31] comprise damper elements engage-able with the actuation shaft [11] at end of travel positions.
Hartramph discloses a linear motor comprising stator end caps [50/51], wherein the stator end caps [50/51] comprise damper elements [56/57] engage-able with the actuation shaft [40] at end of travel positions [59/60] (fig. 1; ¶ 0043; the collars engage with the “damping disc 26, 27” when the shaft reaches either end position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the actuation shaft and stator end caps of Kitazawa/Iwasa with opposed damper elements as taught by Hartramph, in order to ensure an advantageous introduction of force when contact is made (¶ 0043 of Hartramph) thereby preventing damage to the components.

    PNG
    media_image7.png
    435
    821
    media_image7.png
    Greyscale

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa in view of Hartramph.
Regarding claim 18, Kitazawa discloses the linear motor according to claim 1, as stated above.  
Kitazawa does not disclose that an axial end of the stator [35] comprises a magnetic locking system to magnetically hold the actuation shaft [27] when it reaches the end of travel at said axial end provided with the magnetic locking system.
Hartramph discloses a linear motor comprising stator end caps [50/51], wherein an axial end of the stator comprises a magnetic locking system [18/19] to magnetically hold the actuation shaft [40] when it reaches the end of travel [59/60] at said axial end provided with the magnetic locking system [18/19] (fig. 1; ¶ 0044; at the end positions of travel, a “magnetic holding force” is generated so the shaft “can be held in the first functional position 59 without energy”).

    PNG
    media_image8.png
    435
    821
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the linear motor of Kitazawa having a magnetic locking system as taught by Hartramph, in order to lock the actuator in open or closed positions without needing to constantly supply energy to the linear motor (¶ 0018, 0044 of Hartramph).
Regarding claim 19, Kitazawa, in view of Hartramph, discloses the linear motor according to claim 18, as stated above, wherein Hartramph further discloses that said axial end of the stator [3] comprises a ferromagnetic material [18/19] magnetically coupled to a permanent magnet [35/36] on the actuation shaft [40], forming said magnetic locking system (fig. 1; ¶ 0044; the “flux-conducting housing part 18” and 19 complete a magnetic circuit through “flux-conducting ring 37” and 39, and their adjacent permanent magnets, i.e. 35 and 36).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Lindberg et al. (US 2006/0108878 A1) discloses a linear motor comprising a hollow actuation shaft having permanent magnets, and a stator surrounding said magnets and comprising electromagnets stacked in the axial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834